Citation Nr: 0522897	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder, to include lumbosacral strain.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to 
January 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
not currently manifested by painful motion, edema, disturbed 
circulation, weakness, atrophy, tenderness, or other 
deformity.

2.  The evidence of record shows that the veteran was treated 
for bilateral knee pain in service.

3.  The evidence of record does not show a current bilateral 
knee disability.  

4.  The evidence of record shows that the veteran was treated 
for lower back pain in service.

5.  The evidence of record does not show a current diagnosis 
of a low back disorder, to include lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent disabling for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5276 (2004).

2.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in October 2002 and March 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.


Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his fee-based 
examination record and related x-ray records have been 
associated with the claims file.  No relevant private medical 
records were provided or identified by the veteran.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for a VA examination, and a fee-based examination 
was accorded him in November 2002.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Increased Rating

The veteran contends that the severity of his bilateral pes 
planus merits a higher disability evaluation.  Specifically, 
he asserts that the November 2002 physical examination 
results do not accurately reflect the severity of his 
disability, as he experiences pain in his feet, knees, and 
back after extended periods of standing.  He argues that 
these symptoms that were not present upon examination because 
he was examined lying down, after standing only briefly for 
x-rays, which did not allow enough time for the pain and 
stiffness to manifest.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

A May 1991 service medical treatment record noted that the 
veteran reported having bilateral foot pain since October 
1989.  He reported that the foot pain was diagnosed as 
asymptomatic moderate pes planus.  The veteran noted that he 
currently experienced bilateral foot pain with prolonged 
standing, walking, and running.  The veteran's appearance, 
gait, and weight bearing ability were normal.  He was able to 
squat and rise normally.  There was no erythema or edema, no 
metatarsal tenderness, no dorsal or plantar flexion pain, and 
the drawer sign was negative.  The range of motion was 
normal, with no tenderness on the plantar surface, 
bilaterally.  The longitudal arches appeared flat, such that 
the soles of the veteran's feet appeared to touch the floor.  
The assessment was pes planus.  The veteran was instructed to 
undergo physical therapy and use a heating pad, and was 
prescribed medication.  A podiatry consultation the same day 
revealed that the veteran's feet were flat on stance, but had 
a full range of motion with no other acute findings.  The 
impression was that no symptoms were found.  The podiatrist 
recommended soft orthotics.

A later May 1991 treatment record noted that the veteran 
reported bilateral foot pain.  The veteran could not recall 
any relevant traumatic injuries.  He was returned to full 
duty with instructions to apply heat packs.  On a June 1991 
physical examination self-questionnaire, prior to deployment 
overseas, the veteran reported having pes planus.  A July 
1994 service separation examination revealed no abnormal 
findings.

Subsequent to service, during a November 2001 fee-based 
examination, the veteran reported a previous diagnosis of pes 
planus.  At rest, he reported that he had no problems, but 
after 45 minutes of standing or walking, he reported 
developing pain and stiffness in both feet.  The veteran 
recalled no surgical procedures for treatment of the 
bilateral pes planus, nor any loss of work or functional 
limitation due to the disorder.  On physical examination, 
there was no painful motion, edema, disturbed circulation, 
weakness, or atrophy of musculature.  There was tenderness on 
the bilateral soles of feet, but no gross deformities.  The 
Achilles tendons were normal.  The veteran did not have claw 
feet or pes cavus.  Dorsiflexion of toes and ankle joints was 
normal.  Palpitation of metatarsal heads of the toes produced 
no tenderness, and hammertoes were not found.  There was also 
no Morton's metatarsalgia, hallus valgus, hallus rigidus, or 
limitation of function in standing or walking.  The veteran 
reported that he did not require orthotic corrective devices.

Bilateral pes planus is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 10 percent rating under this diagnostic code, 
regardless of whether the condition is unilateral or 
bilateral, indicates moderate pes planus, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon achillis, and pain on manipulation and use of 
the feet.  Id.  A 20 percent rating for unilateral pes planus 
or a 30 percent rating for bilateral pes planus requires a 
severe condition with objective evidence of marked deformity, 
such as pronation or abduction, pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  Id.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the "tendo Achilles" on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

The evidence of record does not support an initial rating in 
excess of 10 percent disabling for the veteran's service 
connected bilateral pes planus.  The objective medical 
evidence describes the veteran's bilateral pes planus as 
moderate, rather than severe, as the examiner found that 
there was no painful motion, edema, disturbed circulation, 
weakness, atrophy of musculature, or gross deformities, and 
that the Achilles tendons were normal.  This does not rise to 
the level of "marked" deformity, to include pronation, 
abduction, or similar abnormalities, or of calluses on the 
veteran's feet, all of which are required for a 30 percent 
disability evaluation.  

Finally, the examiner found no stiffness, and only minor 
tenderness on the bilateral soles of the veteran's feet.  The 
veteran argues that he has experienced pain and stiffness in 
his feet since the beginning of his time in service, and 
continues to do so.  In contrast to the findings of the 
November 2002 fee-based examination, he states that the pain 
and stiffness exists after 45 minutes of standing or walking, 
and that while it might not have been evident upon 
examination, he does experience it, and feels that it 
qualifies as symptomatic for the purposes of rating his 
disability.  The Board notes that the examiner's findings on 
the issues are the only objective, recent evidence of record, 
and the diagnostic criteria are based upon findings upon such 
an examination.  As such, the criteria for a 10 percent 
disabling evaluation, but no more, under Diagnostic Code 5276 
have been met.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans' Claims held that 38 C.F.R. §§ 4.40, 
4.45 (2004) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating, disabilities of 
the joints include: weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07. 

However, pes planus does not specifically involve joints, so 
the application of DeLuca is not warranted.  Moreover, the 
medical evidence shows that the veteran does not experience 
functional loss due to his bilateral pes planus.  There is no 
evidence of weakness, fatigability, or lack of coordination, 
only reported pain and stiffness on prolonged standing.  
Although the Board is required to consider the effect of pain 
when making a rating determination, the pain that the veteran 
reported to the examiner does not equate with functional 
loss.  Additionally, the veteran stated specifically during 
the fee-based examination that he did not experience 
functional loss.  As such, this pain does not rise to the 
level to warrant an evaluation in excess of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  It is important to 
emphasize that VA's Schedule for Rating Disabilities does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The Board has considered other diagnostic codes pertaining to 
the feet.  Under the regulations, Diagnostic Codes 5277 
through 5283 cannot be applied to the veteran's bilateral pes 
planus because these codes rate specific conditions that have 
not been currently diagnosed, and indeed, in some 
circumstances have been objectively eliminated as pertaining 
to the veteran's condition; for example, claw foot under 
Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5277-83 (2004).  Likewise, Diagnostic Code 5284 is 
inapplicable as it rates injuries to the foot.  Id. at 
Diagnostic Code 5284.  

The Board has also considered the issue of whether either the 
veteran's service-connected bilateral pes planus presented an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected bilateral pes 
planus interferes markedly with employment beyond that 
contemplated in the assigned rating, nor do they warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In this regard, the schedular evaluations in this 
case are not inadequate.  A rating in excess of 10 percent is 
provided for certain manifestations of the service-connected 
pes planus but the medical evidence reflects that those 
manifestations are not present in this case.  The veteran has 
stated that he has lost any work time as a result of his 
disability and it is not shown that pes planus has required 
frequent periods of hospitalizations.  Therefore, in the 
absence of such factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  As such, the RO's decision 
not to refer this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.  

Accordingly, an evaluation in excess of 10 percent disabling 
for service connected bilateral pes planus is not warranted.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a bilateral knee injury or 
disorder, or a low back injury or disorder, during service; 
(2) whether he has a current diagnosis of either a bilateral 
knee disorder or a low back disorder that would qualify as a 
current disability; and, if so, (3) whether the current 
disability, if any, is etiologically related to incidents in 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issue on appeal because it 
involves questions of medical fact requiring medical 
knowledge or training for its resolution.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Review of the service medical records shows that on an 
October 1989 preenlistment examination self-questionnaire, 
the veteran reported pain in his left ankle and left knee.  
An October 1990 emergency care record revealed the veteran 
reported sharp right knee pain in the lateral aspect that 
developed during the course of running.  Upon physical 
examination, no swelling, effusion, or edema was present.  
The veteran's knees had full range of motion and circulation.  
The drawer sign was negative.  There was no laxity to varus 
or valgus stress, no ilistibial band, and minimal tenderness 
lateral to the patella.  Limited duty was ordered for 24 
hours.

A May 1991 treatment record noted that the veteran reported 
currently experiencing intermittent knee pain.  This was 
accompanied by popping and grinding after prolonged standing, 
marching, or running.  The veteran's appearance, gait, and 
weight bearing ability were normal.  He was able to squat and 
rise normally.  He had crepitus, bilaterally, and the drawer 
and McMurray's tests were negative.  Physical examination 
showed stable knees, except for bilateral crepitus.  The 
veteran was instructed to undergo physical therapy and to use 
a heating pad, and was prescribed medication.  

A later May 1991 treatment record noted that the veteran 
reported back and bilateral knee pain.  He could not recall 
any injuries to those areas.  Upon examination, the back and 
knees were found to be normal.  The impression was mechanical 
lower back pain and bilateral knee pain.  He was returned to 
full duty and instructed to apply heat packs.  A July 1994 
service separation examination revealed no abnormal findings.

Subsequent to service, a November 2001 fee-based examination 
was conducted.  The veteran reported bilateral knee pain 
since 1995, with twice-monthly flare-ups.  He treated those 
flare-ups with massage and over-the-counter painkillers.  
However, they did not require a physician's care or bed rest.  
The veteran stated that he could not stand for more than 45 
minutes without his knees hurting.  However, he reported no 
loss of work time, no functional impairment, and no 
prosthetic implants.  Upon physical examination, flexion was 
140 degrees and extension was 0 degrees.  The examiner found 
that the veteran's range of motion in the knees was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Anklyosis was absent.  The 
drawer and McMurray's tests were within normal limits.  There 
was no evidence of recurrent subluxation, locking pain, joint 
effusion, or crepitus.  The examiner did not find a diagnosis 
of a bilateral knee disorder, because there was no pathology 
to support such a diagnosis.

Also during the November 2001 fee-based examination, the 
veteran reported a constant dull aching, and morning 
stiffness, in his back since 1995.  This pain did not 
radiate.  He did not recall any traumatic injuries.  He 
reported that flare-ups occurred once or twice a month, and 
believed they were due to the weather.  He stated that the 
flare-ups did not require bed rest or a physician's care, 
that he had not had any prosthetic implants, and that he did 
not experience functional loss or loss of work time as a 
result of the flare-ups.  Upon physical examination, there 
was no radiation of pain on movement, no muscle spasms, and 
no tenderness.  The straight leg raising test was negative 
bilaterally.  There were no signs of radiculopathy.  The 
veteran's range of motion was flexion 95 degrees, extension 
35 degrees, right lateral flexion 40 degrees, left lateral 
flexion 40 degrees, right rotation 35 degrees, and left 
rotation 35 degrees.  The examiner found that the range of 
motion of the lumbar spine was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no anklyosis.  Accompanying x-rays 
were normal.  The examiner did not find a diagnosis of a 
lumbar spine condition, because there was no pathology to 
support such a diagnosis.

The evidence does not support a grant of service connection 
for a bilateral knee disorder.  Although there is evidence in 
the service medical records that the veteran was treated for 
bilateral knee pain while in service, the veteran does not 
have a current diagnosis of a bilateral knee disorder.  There 
is no evidence of record of treatment for the claimed 
bilateral knee disorder at any time subsequent to the 
veteran's separation from service.  The November 2002 
physical examination, as well as the x-rays taken therewith, 
also resulted in all normal findings.  

The evidence also does not support a grant of service 
connection for a low back disorder.  The only evidence of 
treatment for low back pain in the service medical records is 
the veteran's reported lower back pain in May 1991, with the 
impression from that examination being mechanical lower back 
pain.  No other evidence of treatment for a low back disorder 
exists in the record, to include the years since the veteran 
was separated from active service.  The fee-based examination 
report recorded all normal x-ray findings and all normal 
clinical findings, with the examiner stating that there was 
no pathology upon which to base a diagnosis of the claimed 
condition, lumbosacral strain.  

The veteran asserts in his notice of disagreement and 
statement of appeal that the level of the pain he experiences 
is not adequately reflected in the fee-based examination 
report, because the examiner had him stand only for a few 
minutes during the taking of x-rays, and that the real extent 
of the pain in his knees and back would not manifest in that 
short time; it would only manifest after prolonged standing 
or walking.  The Board notes that pain is only one criteria 
for determining whether a knee disability exists, and that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, the 
medical findings applied to the schedular criteria must be 
objective.  Due consideration has been given to the veteran's 
testimony and statements adduced here.  The veteran's lay 
testimony is competent to establish that he experiences pain 
in his knees and in his lower back; however, he is not 
competent to establish that this pain constitutes a bilateral 
knee or low back disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Because there is neither a diagnosis of a current bilateral 
knee disorder, nor a diagnosis of a current low back 
disorder, the criteria set forth for service connection on 
these issues has not been met.  Accordingly, neither service 
connection for a bilateral knee disorder, nor service 
connection for a low back disorder, is warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling for bilateral pes planus is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a lower back disorder, 
claimed as lumbosacral strain, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


